Title: To James Madison from John Mason, 22 July 1808
From: Mason, John
To: Madison, James



Sir
Office of Indian Trade July 22nd. 1808

In consequence of the intimation made by you, when I had the honor to converse with you a few days ago on the subject of the capture of a parcell of Peltries the property of the United States on board the Ship Little William of Philadelphia, I have obtained the testimony of the two Gentlemen who were clerks in this Office at the time of the shipment in question and an attestation by them of the invoice Letter of consignment & of the original entries on the Books thereto relating, which papers I now enclose and have to beg that they will be taken in addition to those sent in my letter of the 13th. Inst.  With great Respect &c. &c. 

